Exhibit 2.1 AGREEMENT AND PLAN OF MERGER OF PAULSON CAPITAL CORP., AN OREGON CORPORATION AND PAULSON CAPITAL (DELAWARE) CORP., A DELAWARE CORPORATION THIS AGREEMENT AND PLAN OF MERGER (the “ Agreement ”) dated as of March 20, 2014, made and entered into by and between Paulson Capital Corp., an Oregon corporation (“ Paulson OR ”), and Paulson Capital (Delaware) Corp., a Delaware corporation (“ Paulson DE ”), which corporations are sometimes referred to herein as the “ Constituent Corporations .” WITNESSETH: WHEREAS, Paulson OR is a corporation organized and existing under the laws of the State of Oregon, having been incorporated on December 18, 1970, under the Oregon Business Corporation Act; and WHEREAS, Paulson OR’s authorized capital consists of 10,500,000 shares of capital stock of which 10,000,000 shares are common stock, no par value per share (the “ Oregon Common Stock ”) and 500,000 shares are preferred stock, no par value per share, of which 500,000 are designated as Series A Convertible Preferred Stock, no par value per share (the “ Oregon Series A Preferred Stock ”); and WHEREAS, Paulson DE is a wholly-owned subsidiary corporation of Paulson OR organized and existing under the laws of the State of Delaware, having been incorporated on March 20, 2014, under the Delaware General Corporation Law; and WHEREAS, Paulson DE’s authorized capital consists of 120,000,000 shares of capital stock of which 90,000,000 are common stock, par value $0.0001 per share (the “ Surviving Common Stock ”) and 30,000,000 shares are preferred stock, $0.0001 per share (the “ Surviving Preferred Stock ”). Of the Surviving Preferred Stock, 500,000 shares are designated as Series A Convertible Preferred Stock, par value $0.0001 per share (the “ Surviving Series A Preferred Stock ”); and WHEREAS, the respective Boards of Directors of Paulson OR and Paulson DE have determined that it is desirable to merge Paulson OR with and into Paulson DE and that Paulson DE shall be the surviving corporation (the “ Merger ”); and WHEREAS, the parties intend by this Agreement to effect a reorganization under Section 368 of the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration of the mutual covenants and promises contained in this Agreement, and for other valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, Paulson OR and Paulson DE hereto agree as follows: ARTICLE I
